DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 09/13/2021, where claims 1-20 are currently pending.


Allowable Subject Matter
Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4 and 13, the US Patent App. Pub. No. 20130055142 (Li), like the claimed invention, discloses a plurality of icons on a page and a plurality of folders in an area of the page, where in response to a user input, place the device into an icon management state, while in the icon management state, the plurality of folders are displayed.  The US Patent App. Pub. No. 20140165006 (Chaudhri), discloses displaying a plurality of icons and folders in a plurality of pages, where the folder includes at least two application icons.  However, neither alone nor in combination, Li and Chaudhri discloses a first application folder that is displayed on a second page, in response to receive another user input on a snapshot control of an editing control displayed on a first page, move the first application folder from the second page to the first page.  The US Patent App. Pub. No. 20130125043 (Jeon), discloses creating a folder that contains a plurality of application icons in a drop table region of the display, where the folder can be dragged into one of a plurality of pages.  However, Jeon does not teach that the folder was originally resided in a second page, and in response to a user input in the drop table region, move the folder from the second page into a first page.  Thus, Jeon does not remedy the deficiency of Li in view of Chaudhri.  As such, Li, Chaudhri, and Jeon do not teach all of the limitations as in the context of claims 4 and 13 as a whole.  Therefore, for the above reasons, claims 4-9 and 13-18 are allowable over the cited prior art.


Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 recites “canceling display of the target application folder on the desktop in response to the seventh”.  It appears that the word “input” is missing from the recitation of the element “seventh” based on prior limitation of the instant claim, which recites a “seventh input”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-20 are rejected to because of the following:  each of the independent claims 1, 10, and 19 recites “wherein one application folder comprises at least two application icons, and one application icon is used to indicate one application”.  It is unclear whether each of the “one application folder” and “one application icon” elements are referring to the elements of “application icon” and “application folder” that are recited in the limitation immediately preceding the above limitation, or are intended to be separate and different elements.  As such, renders the claim indefinite.
Claims 2-9, 11-18, and 20 are rejected to as having the same deficiencies as the claim they depend from.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, (US 20130055142 A1) (hereinafter Li) in view of Chaudhri et al., (US 20140165006 A1) (hereinafter Chaudhri).

Referring to claim 1, Li teaches an icon control method, the icon control method comprising: 
receiving a first input that is performed by a user, wherein the first input is used to trigger a terminal device to enter an icon editing state (“the electronic , and a target object is displayed on N page on a desktop of the terminal device, wherein the target object comprises at least one of the following: an application icon or an application folder…and one application icon is used to indicate one application (“The folder interface 22 displays an icon area 30…The icon area 30 includes icons 32 associated with application programs”, ¶ [0009], fig. 1); and 
displaying at least one type of editing control on the desktop in response to the first input, wherein each type of editing control of the at least one type of editing control is used to edit the target object on the N page (“In the icon management state, the touch screen device 20 displays a folder interface 22. The folder interface 22 displays…a folder tab button area 40…The folder tab button area 40 includes a number of folder tab buttons 44…The folder tab buttons 44 are associated with a plurality of folders respectively. Each folder stores a type of icons 32 added therein by a user”, ¶ [0009], fig. 1; “When the user manages the icons 32, an icon 32 is moved to a folder tab button 44”, ¶ [0010], fig. 1); 
wherein in a case that the terminal device is in the icon editing state, the at least one type of editing control is always displayed on the desktop (“In the icon management state, the touch screen device 20 displays a folder interface 22. The folder interface 22 displays…a folder tab button area 40”, ¶ [0009], fig. 1), and N is a positive integer (Examiner notes, the folder interface includes at least one page, e.g., page shown in figure 1, which is a positive integer.)
one application folder that comprises at least two application icons.
Chaudhri teaches displaying N pages (“the selectable user interface objects (e.g., application icons and/or folder icons)…are part of a plurality of sets/pages of selectable user interface objects”, ¶ [0224], figs. 5A-G) and one application folder that comprises at least two application icons (“Attention is now directed towards FIG. 5A, which includes a plurality of selectable user interface objects, including a plurality of action icons 5002 and a plurality of folder icons 5004”, ¶ [0225], fig. 5A; “the folder icons 5004 each include a plurality of reduced scale representations of selectable object indicators that are associated with the folder (e.g., reduced scale representations ‘x1,’ ‘x2,’ ‘x3,’ ‘x4,’ ‘x5,’ and ‘x6’ for folder icon 5004-1, and reduced scale representations ‘z1,’ ‘z2,’ ‘z3,’ ‘z4,’ ‘z5,’ and ‘z6’ for folder icon 5004-2)…displaying the folder view includes displaying a region that includes a plurality of selectable user interface icons (e.g., action icons 5002)”, ¶ [0226], fig. 5A).
Li and Chaudhri are analogous art to the claimed invention as they are concerning with user interface with icons (i.e. same field of endeavor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Li and Chaudhri before them to modify the folder interface of Li to incorporate the function of displaying a plurality of folder icons that each comprises a plurality of action icons as taught by Chaudhri.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Chaudhri (¶ [0223]-[0226], fig. 5A), because the function of displaying a plurality of folder icons that each comprises a plurality of action icons does not depend 

Referring to claim 2, Li further teaches the icon control method according to claim 1, wherein the at least one type of editing control comprises a first type of editing control, wherein the first type of editing control comprises at least one snapshot control, and each snapshot control of the at least one snapshot control is used to indicate different application folders (“In the icon management state, the touch screen device 20 displays a folder interface 22. The folder interface 22 displays…a folder tab button area 40…The folder tab button area 40 includes a number of folder tab buttons 44…The folder tab buttons 44 are associated with a plurality of folders respectively. Each folder stores a type of icons 32 added therein by a user”, ¶ [0009], fig. 1); and 
wherein after the displaying at least one type of editing control on the desktop, the icon control method further comprises: 
in a case that a first page is displayed on the desktop, receiving a second input performed by the user on a first application icon and a first snapshot control, wherein the first application icon is an application icon on the first page, the first snapshot control is used to indicate a first application folder, and the first snapshot control is a snapshot control of the at least one snapshot control; and 
moving the first application icon from the first page to the first application folder in response to the second input (“When the user manages the icons 32, an icon 32 is moved to a folder tab button 44 displayed on the folder tab button area 40, the selected icon 32 is added into the folder tab button 44”, ¶ [0010], fig. 1; “In step S308…determines that the touch on the icon 32 is an icon move operation, and actuates the icon 32 into a movable state and moves along with movement of the touch on the touch screen device 20”, ¶ [0022], figs. 1 and 3; “In step S310…senses the touch on the icon 32 is moved onto one of the folder tab buttons 44”, ¶ [0023], figs. 1 and 3; “In step S316…adds the icon 32 to the folder associated with the folder tab button 44”, ¶ [0026], figs. 1 and 3).

Regarding claims 10 and 11, these claims recite the terminal device that performs the steps of the icon control method of claims 1 and 2 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claims 19 and 20, these claims recite the non-transitory computer-readable storage medium that stores a computer program when executed by a processor to perform the steps of the icon control method of claims 1 and 2 respectively; therefore, the same rationale of rejection is applicable. 


Claims 3 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chaudhri as applied to claims 2 and 11 above, and further in view of Jeon et al., (US 20130125043 A1) (hereinafter Jeon).

Referring to claim 3, Li in view of Chaudhri teach the icon control method according to claim 2; however, Li in view of Chaudhri do not explicitly teach in the case that the first page is displayed on the desktop, receiving a third input performed by the user on a second application icon in the first snapshot control; and 
moving the second application icon from the first application folder to the first page in response to the third input.
Jeon teaches in the case that the first page is displayed on the desktop, receiving a third input performed by the user on a second application icon in the first snapshot control; and 
moving the second application icon from the first application folder to the first page in response to the third input (“many items are enrolled in the drop table region 30 of the 3D UI screen”, ¶ [0050], fig. 5B; “when the user selects ‘empty’ option, the control unit 110 may move all the items present in the drop table region 30 to the item display region 20 as indicated by screen reference numeral 590. Here, for items whose previous positions are remembered, the control unit 110 may move the items to their previous positions”, ¶ [0054], fig. 5C).
Li, Chaudhri, and Jeon are analogous art to the claimed invention as they are concerning with user interface with icons (i.e. same field of endeavor).


Regarding claim 12, the instant claim recites the terminal device that performs the steps of the icon control method of claim 3; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 20170336944 (Liu) – discloses a method of placing an electronic device into icon editing mode for arranging a plurality of application icons on a home screen.
US 20170277380 (Shan) – discloses a method and a terminal for creating folder containing application icons while in an editing mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144